El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El recurso interpuesto en este caso se resolvió en julio 22, 1932, confirmándose la sentencia apelada, 43 D.P.R. 860. En agosto Io. se pidió la reconsideración de la sentencia. Hallán-dose la corte en vacaciones se ordenó por el Juez de Turno que se diera cuenta con la moción al tribunal en su primera sesión, y así se hizo.
Se sostiene que no puede quedar en pie el fallo condena-torio de la corte de distrito porque la causa no se siguió a nombre de El Pueblo de Puerto Rico, citándose la decisión de esta corte en el caso de El Pueblo v. Chaparro, 43 D.P.R. 852, y se agrega:
“Es verdad que este motivo de falta de jurisdicción im fué sus-citado en nuestro alegato sosteniendo el recurso, pero ello fué debido a que en la época en que se estableció la apelación, 24 de junio de 1931, pág. 6 transcript y en la que el alegato fué presentado, así comn en *19la que se celebró la vista del recurso1 an)t© esta Iíon. Corte Suprema, todavía uo había sido revocada por la Corte de Circuito de Apelacio-nes de los Estados Unidos para el primer Circuito, febrero 25, 1932, la decisión dictada por esta Hon. Corte Supremja en el caso de El Pueblo vs. Zayas, sinp, que tal decisión permanecía en toda su fuerza y vigor; pero como las cuestiones jurisdiccionales pueden plantearse en cualquier momento, aun después de dictada sentencia firme, según la constante jurisprudencia, no hemos vacilado1, como un deber pro-fesional, en defensa de los intereses del acusado, en someter a la decisión de esta Hon. Corte Suprema la reconsideración de la senten-cia, por los fundamentos antes enunciados.”
Es cierto que de modo terminante se lia resuelto en esta jurisdicción que las causas que por infracción a la ley federal de prohibición se sigan en las cortes insulares, deben serlo a nombre de El Pueblo de Puerto Rico, y también lo es que en el encabezamiento de la denuncia se omitió el nombre de El Pueblo de Puerto Rico.
Sin embargo, de hecho y de derecho la causa fue seguida a nombre y por la autoridad de El Pueblo de Puerto Rico. Si se examina la transcripción se verá que el documento que sigue a la denuncia es la moción sobre archivo y sobresei-miento presentada por el propio acusado. Su título dice: “El Pueblo de Puerto Rico v. Ramón Vargas. ” Vienen luego la resolución de la corte a la moción, el acta del juicio, y el escrito de apelación, todos titulados: “El Pueblo de Puerto Rico v. Ramón Vargas Nivas.” La omisión que se observa en la denuncia quedó así subsanada en el curso del proceso.

No ha lugar a la reconsideración solicitada.